Judgment unanimously affirmed. Memorandum: Defendant was convicted of criminal possession of a controlled substance in the seventh degree after police, executing a no-knock warrant, found him in a bedroom about 12 to 15 feet away from a television set in the living room upon which a number of heat-sealed plastic pack*1040ets of cocaine were in plain view. Several stacks of money were found in the same bedroom where defendant was located, and a notebook resembling a ledger was also found in the apartment. County Court properly applied the statutory presumption of possession pursuant to Penal Law §220.25 (2). The evidence, when viewed in the light most favorable to the People (see, People v Tejeda, 73 NY2d 958, 960), was sufficient to prove that defendant was found in close proximity to the cocaine, which was in open view, under circumstances evincing preparation for the purpose of sale (see, People v McCall, 137 AD2d 561, 562, lv denied 70 NY2d 1008). Upon our review of the record, we find that the conviction is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). (Appeal from Judgment of Monroe County Court, Wisner, J.— Criminal Possession Controlled Substance, 7th Degree.) Present—Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ.